DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This is a first office action for application Serial No. 16/758,459 filed on 04/23/2020. Claims 6-15 have been withdrawn. Claims 1-5 have been examined. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites: "A sensing system provided in a vehicle capable of running in an autonomous driving mode, the sensing system comprising:
a LiDAR unit configured to acquire point group data indicating surrounding environment of the vehicle; and
a LiDAR control module configured to identify information associated with a target object existing around the vehicle, based on the point group data acquired from the LiDAR unit, 
wherein the LiDAR control module is configured to control the LiDAR unit so as to increase a scanning resolution of the LiDAR unit in a first angular area in a detection area of the LiDAR unit, wherein the first angular area is an area where the target object exists."
This language is vague and indefinite for at least the following reasons:
Means-Plus-Function Language: Claim limitation “a LiDAR control module configured to identify information associated with a target object existing around the vehicle, based on the point group data acquired from the LiDAR unit,” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Intended Use: The claim contains the following language that is vague and indefinite as it is unclear whether the scope of this language is intended to affirmatively require specific performance or whether this language is deliberately articulated as an expression of intended use:
“a LiDAR control module configured to identify information associated with a target object existing around the vehicle, based on the point group data acquired from the LiDAR unit”
Accordingly, this language does not serve to patentably distinguish the claimed structure over that of the reference. See In re Pearson, 181 USPQ 641; In re Yanush, 177 USPQ 705; In re Finsterwalder, 168 USPQ 530; In re Casey, 512 USPQ 235; In re Otto, 136 USPQ 458; Ex parte Masham, 2 USPQ 2nd 1647.
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"A sensing system provided in a vehicle capable of running in an autonomous driving mode, the sensing system comprising:
a LiDAR unit configured to acquire point group data indicating surrounding environment of the vehicle; and
a LiDAR control module [intended to identify information associated with a target object existing around the vehicle, based on the point group data acquired from the LiDAR unit], 
wherein the LiDAR control module is configured to control the LiDAR unit so as to increase a scanning resolution of the LiDAR unit in a first angular area in a detection area of the LiDAR unit, wherein the first angular area is an area where the target object exists."
Claims 2-5 are further rejected as depending on this claim.

Claim 4 recites: "The sensing system according to claim 1 wherein the LiDAR control module is configured to update a position of the target object based on point group data newly acquired from the LiDAR unit, and then update the first angular area based on the updated position of the target object."
This language is also rejected as vague and indefinite for the same reasons discussed in the rejection of claim 1 above. 
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"The sensing system according to claim 1 wherein the LiDAR control module is [intended to update a position of the target object based on point group data newly acquired from the LiDAR unit, and then update the first angular area based on the updated position of the target object]."



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Templeton (US 2016/0274589 A1).

Regarding claim 1, Templeton discloses a sensing system provided in a vehicle capable of running in an autonomous driving mode (see e.g. at least Abstract, ¶ 8, 10, 38, Fig. 1, and related text), the sensing system comprising:
a LiDAR unit configured to acquire point group data indicating surrounding environment of the vehicle (e.g. at least point cloud data, e.g. at least LIDAR unit 128, sensor system 104, id.); and
a LiDAR control module [intended to identify information associated with a target object existing around the vehicle, based on the point group data acquired from the LiDAR unit] (e.g. at least LIDAR unit 128, sensor system 104, control system 106, computer system 112, processor 113, instructions 115, see e.g. at least ¶ 49, 60, 91-96 Fig. 1-4D, and related text), 
wherein the LiDAR control module is configured to control the LiDAR unit so as to increase a scanning resolution of the LiDAR unit in a first angular area in a detection area of the LiDAR unit, wherein the first angular area is an area where the target object exists (see e.g. at least Abstract, ¶ 6-8, 134, Fig. 5A-5B, 7A-8, 10, and related text, wherein the object detection module identifies regions to scan with enhanced angular resolution).

Regarding claim 2, Templeton discloses that when an attribute of the target object cannot be identified based on the point group data acquired from the LiDAR unit, the LiDAR control module controls the LiDAR unit so as to increase the scanning resolution of the LiDAR unit in the first angular area (see e.g. at least ¶ 6, 99, 153-154, Fig. 7G, and related text).

Regarding claim 3, Templeton discloses that the LiDAR control module is configured to control the LiDAR unit so as to gradually increase the scanning resolution of the LiDAR unit in the first angular area until the attribute of the target object can be identified (see e.g. at least ¶ 167, Fig. 5A, 8, and related text).

Regarding claim 4, Templeton discloses that the LiDAR control module is [intended to update a position of the target object based on point group data newly acquired from the LiDAR unit, and then update the first angular area based on the updated position of the target object] (see e.g. at least ¶ 67, Fig. 1, and related text).

Regarding claim 5, Templeton discloses a vehicle capable of running in an autonomous driving mode, comprising the sensing system (see e.g. at least ¶ 8, 38, Fig. 1, and related text).	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES J HAN whose telephone number is (571)270-3980.  The examiner can normally be reached on M-Th and every other F (7:30 AM - 5 PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on 571-272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHARLES J HAN/Primary Examiner, Art Unit 3662